Exhibit 10.12

LOGO [g24850ex10_13page1.jpg]

 

e-Smart Korea

E-SMART KOREA INC. 642-9, Songchon B/D 9F Yeoksam-dong

TEL +822.2185.5886~8 FAX. +822.2185.5889 Gangnam-gu, Seoul, Korea

Delivery Notes No: EM-0809-001 Date of Supply: September 9, 2008

Recipient Taxpayer Identification Number

Name of Company Sky Savings Bank Co.,Ltd.

C E O

Address 586-3 Shinsa-Dong, Gangnam-Gu, Seoul, Korea

Supplier Taxpayer Identification Number 220-86-72121

Name of Company e-Smart Korea, Inc.

C E O Mary A. Grace

Address 642-9 Yeoksam-Dong, Gangnam-Gu, Seoul

Please accept the under-mentioned products as described below

NO Name of Product Specification Qty Unit Remarks

1 I AM CARD 48 EA

Recipient: Kwang Hee Cho Supplier: Chang-Sik Park

http://www.esmartkorea.com 1/1